Citation Nr: 1412431	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-27 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1970 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the Veteran's representative filed an informal hearing presentation on behalf of the Veteran.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a videoconference hearing before the Board in his July 2010 VA Form 9, wherein he confirmed his residence in Oregon.  An October 2010 Supplemental Statement of the Case (SSOC) sent to that Oregon address was returned to the RO as undeliverable.  However, at that time, the RO noted an Arkansas address in CAPRI and resent the SSOC to the new address.  Nevertheless, the Veteran's notice for a videoconference hearing at the Arkansas RO was then sent to the Veteran at an address for a VA rehabilitation center in Oregon, and the Veteran failed to appear for his hearing.

The Board finds that it is unclear whether the Veteran received notice of his hearing, as it appears that the notice was sent to the incorrect address.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to verify the Veteran's current mailing address, to include contacting the Veteran's representative and any other appropriate entity.  If the address is unavailable, the claims file must be properly documented.

2.  Once a current address is obtained, the RO should take appropriate steps to schedule the Veteran for a videoconference hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

